GILLETTE, J.,
dissenting in part.
I disagree with our disposition of this case. It is generally held that, where a judgment is excessive in a certain sum and there is no dispute concerning the facts from which the amount of the judgment should be derived, the appellate court may either direct the entry of a judgment in the appropriate amount or remand the case for a new trial on that issue. Cochran v. Baker, 34 Or 555, 52 P 520, 56 P 641 (1899); Graham v. Merchant, 43 Or 294, 72 P 1088 (1903). On the other hand, a finding of material fact, such as the amount due, cannot be supplied by the appellate court on an appeal from a law judgment. Pacific Lmbr. Co. v. Prescott, 40 Or 374, 388, 67 P 207, 416 (1902).
Against this rule of long standing, we today order a remittitur where it is not clear from the record what evidence concerning termite damage the trial judge accepted. Neither is there a clear record as to what ought to be accepted. Accordingly, I would reverse and remand the case for further proceedings on the issue of damages only.
The majority chooses another route: it grants remittitur in "the maximum amount the evidence would justify,” viz., $828.75, citing Clements v. Thornton, 268 Or 367, 520 P2d 893 (1974).
Clements does at first appear applicable. In that case, the Supreme Court reduced a judgment for plaintiff in an action for breach of an oral contract to procure insurance. The amount represented the approximate yearly premium plaintiff would have had to *862pay for a policy such as that the defendant had failed to provide, an amount which the court ruled should have been subtracted from plaintiff’s judgment against defendant. Two witnesses had provided pertinent testimony: the defendant, who stated the cost of such a policy would be in excess of $1,000, and plaintiff, who testified defendant had told him the cost would be $500 to $800, although this was apparently the cost of a standard policy unavailable to plaintiff because of plaintiff’s driving record. Other uncontradicted evidence indicated that the cost for a similar policy for a similar car operated by a person with a better driving record than plaintiffs was about $800.
With respect to the adequacy of the evidence, the court noted,
"* * * Although more testimony concerning the exact amount of the premium might be desirable, we believe there was sufficient evidence of its probable amount to go to the jury. ’’Clements v. Thornton, supra, 268 Or at 376. (Emphasis added.)
The court then went on to hold, however, that
"* * * If we reduce the plaintiff’s judgment by the maximum amount the evidence justifies, the amount of the judgment against defendants would be reduced $1000. We therefore reduce plaintiff’s judgment by that amount.” Id., at 377.
No mention is made of the extensive prior authority, cited supra. Certainly, there is no suggestion that the older case authority is overruled. It may be that the court thought that, once it had ruled the evidence sufficient to go to the jury, it had necessarily ruled tht there was enough evidence to permit it to establish the correct amount of the premium. That may be so but, even if it is correct, it is not precedent for what we do here.
Here, as the majority acknowledges in the material quoted above, the most that can be determined from this record is the maximum amount the evidence would justify when the correct amount may well be *863something less. By contrast, as I read Clements, the correct amount might well be in excess of $1,000, but $1,000 was the maximum figure actually given by any witness and was, therefore, the only amount which a jury could have found.
Because I find Clements to be both confusing as precedent and distinguishable in any event from the present case, and because the rule of substantial— albeit much older — authority appears to me still viable, I respectfully dissent.